                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


JOSHUA KEMP                                                                      PLAINTIFF
ADC #139113

V.                                     5:18CV00145 JM/JTR

WENDY KELLY,
Director, ADC; and
CCS MEDICAL SERVICES                                                          DEFENDANTS




                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 23rd day of October 2018.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
